Title: Treasury Department Circular to the Naval Agents, 19 August 1794
From: Hamilton, Alexander,Treasury Department
To: Naval Agents



Treasury Department August 19th 1794
Sir,

There has been furnished to you as Agent for the Frigate to be built at Boston the sum of five Thousand Dollars.

The laws respecting the Treasury and War Departments, direct that all supplies for the latter shall be procured under the direction of the former. This part of the business of the Treasury Department has been confided by me to the Commissioner of the Revenue, who is Tench Coxe Esquire and who will accordingly communicate with you respecting the Supplies which you are to provide.
With Esteem I am Sir,   Your very Obedient Servant 
A Hamilton
